DETAILED ACTION
Applicant's submission filed on 15 September 2022 has been entered.  Claims 1 and 14 are currently amended; claims 2-4, 6-13, 15-17, and 19-44 are cancelled; claims 5, 18, and 45-52 are previously presented; claims 53-58 have been added.  Claims 1, 5, 14, 18, and 45-58 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, and 53-58 are rejected under 35 U.S.C. 103 as being unpatentable over Waung et al. (US 2011/0028085 A1), hereafter referred Waung, in view of Lo et al. (US 2016/0337892 A1), hereafter referred Lo, further in view of Kiukkonen et al. (US 2014/0195654 A1), hereafter referred Kiukkonen.
 
Regarding claim 1, Waung teaches a method for establishing a hotspot connection, comprising:
receiving, by a first terminal device, a first operation, wherein the first operation allows one or more other devices to use mobile data of the first terminal device (Waung, Fig. 3, [0021] and [0045]; the wireless device 300 can be configured to provide Internet access to one or more computing devices via tethering via Bluetooth); and 
connecting, by the second terminal device, to the Internet by using the WLAN hotspot of the first terminal device (Waung, Fig. 4, [0053]; the handset is configured to relay 510 data packets between the notebook 330 and the Internet 409 via the Bluetooth connection 30).
While Waung teaches receiving, by the first terminal, a frame from a second terminal device (Waung, Fig. 3, [0045]-[0047]; the handset 300 is configured to establish and engage in predetermined communication with the notebook 330 via the Bluetooth connection 30 upon request by the notebook 330, where the notebook 330 submits a request message requesting activation of an operative connection for communication to the Internet via a UMTS connection of the handset 300), Waung does not expressly teach the received frame is a broadcast frame from the second terminal device;
determining, by the first terminal device, to share a wireless local area network (WLAN) hotspot with the second terminal device based on the received broadcast frame; and
sending, by the first terminal device, WLAN hotspot connection information for using the first terminal device as a hotspot.
However, Lo teaches receiving, by the first terminal device, a broadcast frame from a second terminal device (Lo, [0039]; the transceiver of the user equipment may broadcast the probe request signal to each of the surrounding mobile hotspot equipment);
determining, by the first terminal device, to share a wireless local area network (WLAN) hotspot with the second terminal device based on the received broadcast frame (Lo, [0039]; the surrounding mobile hotspot equipments can receive the probe request signal that was broadcasted and in response send a probe response signal that contains a service set identifier (SSID) so that the user equipment can obtain the identities of the surrounding hotspots); and
sending, by the first terminal device, WLAN hotspot connection information for using the first terminal device as a hotspot (Lo, [0039]; the surrounding mobile hotspot equipments can receive the probe request signal that was broadcasted and in response send a probe response signal that contains a service set identifier (SSID) so that the user equipment can obtain the identities of the surrounding hotspots).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Waung to include the above recited limitations as taught by Lo in order to establish a WLAN connection with a mobile hotspot (Lo, [0008]).
While Waung in view of Lo teaches the WLAN hotspot connection information (Lo, [0039]; service set identifier (SSID) of the surrounding hotspots) can be sent by way of a Bluetooth channel (Waung, Fig. 3, [0054]; the handset may notify the notebook a WiFi activation message via Bluetooth connection 30), Waung in view of Lo does not expressly teach the connection information being sent directly to the second terminal by way of a Bluetooth low energy (BLE) channel, wherein the connection information comprises a password; and
establishing, by the second terminal device, a WLAN hotspot communication connection to the first terminal device by directly using the WLAN hotspot connection information without the password for accessing the WLAN hotspot being inputted into the second terminal device.
However, Kiukkonen teaches the connection information being sent directly to the second terminal by way of a Bluetooth low energy (BLE) channel (Kiukkonen, [0205]; the user’s other wireless device B may obtain the remaining portion of the parts directly from the user’s mobile hotspot device A via a short range communications link, such as Bluetooth Low Energy), wherein the connection information comprises a password (Kiukkonen, [0205]; the second portion of the parts of the passkey and unique network name); and
establishing, by the second terminal device, a WLAN hotspot communication connection to the first terminal device by directly using the WLAN hotspot connection information without the password for accessing the WLAN hotspot being inputted into the second terminal device (Kiukkonen, Fig. 3B, [0232]; transmitting by a wireless device to the mobile hotspot device a connection request to become a tethered wireless device based on the description of device connectivity configurations that the wireless device has received.  While Kiukkonen mentions passkey, in this establishing of the connection with the hotspot, Kiukkonen is silent about the use of the passkey to make the connection or being input and as such is interpreted as the passkey is not needed to be input into the wireless device as it already has that information for use).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Waung in view of Lo to include the above recited limitations as taught by Kiukkonen in order to set up a WLAN tethering connection (Kiukkonen, [0201]).

Regarding claim 14, Waung teaches a terminal device, wherein the terminal device is a first terminal device (Waung, Fig. 3, [0045]; wireless device/handset 300), and the first terminal device comprises 
a memory (Waung, [0035]; control system of wireless device comprises memory for storing information), 
a processor (Waung, [0034]; control system of wireless device comprises one or more microcontrollers, microprocessors, central processing unit, or the like), 
an input unit (Waung, [0020]; wireless handsets such as cellular phones.  It is well known in the art that cellular phones have a built in input unit which at minimum allows a user to input a phone number or type a message to text or e-mail), and 
a wireless communications interface (Waung, [0036]; control system of wireless device controls the network interface system for communication switch one or more wireless networks), 
wherein the memory is configured to store a program instruction (Waung, [0035]; the control system can be one of a combination of hardware, firmware, and software and the like); and
when the program instruction is processed by the processor, the first terminal device is caused to perform the steps of (Waung, [0035]; the control system can be one of a combination of hardware, firmware, and software and the like):
receiving a first operation, wherein the first operation allows one or more other devices to use mobile data of the first terminal device (Waung, Fig. 3, [0021] and [0045]; the wireless device 300 can be configured to provide Internet access to one or more computing devices via tethering via Bluetooth); and 
connecting the second terminal device to the Internet using the WLAN hotspot of the first terminal device (Waung, Fig. 4, [0053]; the handset is configured to relay 510 data packets between the notebook 330 and the Internet 409 via the Bluetooth connection 30).
While Waung teaches receiving a frame from a second terminal device (Waung, Fig. 3, [0045]-[0047]; the handset 300 is configured to establish and engage in predetermined communication with the notebook 330 via the Bluetooth connection 30 upon request by the notebook 330, where the notebook 330 submits a request message requesting activation of an operative connection for communication to the Internet via a UMTS connection of the handset 300), Waung does not expressly teach the received frame is a broadcast frame from the second terminal device;
determining to share a wireless local area network (WLAN) hotspot with the second terminal device based on the received broadcast frame; and
sending WLAN hotspot connection information for using the first terminal device as a hotspot.
However, Lo teaches receiving a broadcast frame from a second terminal device (Lo, [0039]; the transceiver of the user equipment may broadcast the probe request signal to each of the surrounding mobile hotspot equipment);
determining to share a wireless local area network (WLAN) hotspot with the second terminal device based on the received broadcast frame (Lo, [0039]; the surrounding mobile hotspot equipments can receive the probe request signal that was broadcasted and in response send a probe response signal that contains a service set identifier (SSID) so that the user equipment can obtain the identities of the surrounding hotspots); and
sending WLAN hotspot connection information for using the first terminal device as a hotspot (Lo, [0039]; the surrounding mobile hotspot equipments can receive the probe request signal that was broadcasted and in response send a probe response signal that contains a service set identifier (SSID) so that the user equipment can obtain the identities of the surrounding hotspots).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Waung to include the above recited limitations as taught by Lo in order to establish a WLAN connection with a mobile hotspot (Lo, [0008]).
While Waung in view of Lo teaches the WLAN hotspot connection information (Lo, [0039]; service set identifier (SSID) of the surrounding hotspots) can be sent by way of a Bluetooth channel (Waung, Fig. 3, [0054]; the handset may notify the notebook a WiFi activation message via Bluetooth connection 30), Waung in view of Lo does not expressly teach the connection information being sent directly to the second terminal by way of a Bluetooth low energy (BLE) channel, wherein the connection information comprises a password; and
establishing, by the second terminal device, a WLAN hotspot communication connection to the first terminal device by directly using the WLAN hotspot connection information without the password for accessing the WLAN hotspot being inputted into the second terminal device.
However, Kiukkonen teaches the connection information being sent directly to the second terminal by way of a Bluetooth low energy (BLE) channel (Kiukkonen, [0205]; the user’s other wireless device B may obtain the remaining portion of the parts directly from the user’s mobile hotspot device A via a short range communications link, such as Bluetooth Low Energy), wherein the connection information comprises a password (Kiukkonen, [0205]; the second portion of the parts of the passkey and unique network name); and
establishing, by the second terminal device, a WLAN hotspot communication connection to the first terminal device by directly using the WLAN hotspot connection information without the password for accessing the WLAN hotspot being inputted into the second terminal device (Kiukkonen, Fig. 3B, [0232]; transmitting by a wireless device to the mobile hotspot device a connection request to become a tethered wireless device based on the description of device connectivity configurations that the wireless device has received.  While Kiukkonen mentions passkey, in this establishing of the connection with the hotspot, Kiukkonen is silent about the use of the passkey to make the connection or being input and as such is interpreted as the passkey is not needed to be input into the wireless device as it already has that information for use).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Waung in view of Lo to include the above recited limitations as taught by Kiukkonen in order to set up a WLAN tethering connection (Kiukkonen, [0201]).

Regarding claims 53 and 56, Waung in view of Lo further in view of Kiukkonen teaches the method according to claim 1 and the terminal device according to claim 14 above.  Waung in view of Lo does not expressly teach wherein the WLAN hotspot connection information is sent only to the second terminal device by the first terminal device in response to determining, by the first terminal device, to share the WLAN hotspot with the second terminal device based on the received broadcast frame.
However, Kiukkonen teaches wherein the WLAN hotspot connection information is sent only to the second terminal device by the first terminal device in response to determining, by the first terminal device, to share the WLAN hotspot with the second terminal device based on the received broadcast frame (Kiukkonen, Fig. 1C, [0205-0206]; wireless device B sends connection request to hotspot device A based on the user specific device connectivity configurations).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Waung in view of Lo to include the above recited limitations as taught by Kiukkonen in order to set up a WLAN tethering connection (Kiukkonen, [0201]).

Regarding claims 54 and 57, Waung in view of Lo further in view of Kiukkonen teaches the method according to claim 53 and the terminal device according to claim 56 above.  Waung in view of Lo does not expressly teach further comprising: encrypting, by the first terminal device, the BLE channel before sending the WLAN hotspot connection information to facilitate sending the WLAN hotspot connection information only to the second terminal device.
However, Kiukkonen teaches further comprising: encrypting, by the first terminal device, the BLE channel before sending the WLAN hotspot connection information to facilitate sending the WLAN hotspot connection information only to the second terminal device (Kiukkonen, [0209]; the user’s other device B may directly contact the user’s mobile hotspot device A to obtain the SSID and passkey and security information such as allocated encryption keys that can be used in the communication between user’s other device B and hotspot device A to ensure that connection information is delivered to the correct device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Waung in view of Lo to include the above recited limitations as taught by Kiukkonen in order to set up a WLAN tethering connection (Kiukkonen, [0201]).

Regarding claims 55 and 58, Waung in view of Lo further in view of Kiukkonen teaches the method according to claim 1 and the terminal device according to claim 14 above.  Waung in view of Lo does not expressly teach further comprising: encrypting, by the first terminal device, the BLE channel before sending the WLAN hotspot connection information to facilitate sending the WLAN hotspot connection information only to the second terminal device.
However, Kiukkonen teaches further comprising: encrypting, by the first terminal device, the BLE channel before sending the WLAN hotspot connection information to facilitate sending the WLAN hotspot connection information only to the second terminal device (Kiukkonen, [0209]; the user’s other device B may directly contact the user’s mobile hotspot device A to obtain the SSID and passkey and security information such as allocated encryption keys that can be used in the communication between user’s other device B and hotspot device A to ensure that connection information is delivered to the correct device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Waung in view of Lo to include the above recited limitations as taught by Kiukkonen in order to set up a WLAN tethering connection (Kiukkonen, [0201]).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Waung in view of Lo further in view of Kiukkonen as applied to claims 1 and 14 above, and further in view of Patel (US 2017/0223088 A1).

Regarding claims 5 and 18, Waung in view of Lo further in view of Kiukkonen teaches the method according to claim 1 and the terminal device according to claim 14 above.  Waung does not expressly teach wherein the broadcast frame is a second broadcast frame, and before the receiving, by the first terminal device, the second broadcast frame from the second terminal device, the method further comprises:
sending, by the first terminal device, a first broadcast frame to the second terminal device, wherein the first broadcast frame is used to instruct the second terminal device to broadcast the second broadcast frame.
However, Lo teaches wherein the broadcast frame is a second broadcast frame, and before the receiving, by the first terminal device, the second broadcast frame from the second terminal device (Lo, [0039]; after the user equipment receives the measurement request message, the transceiver of the user equipment may broadcast the probe request signal to each of the surrounding mobile hotspot equipment), the method further comprises:
sending, by the first terminal device, a first frame to the second terminal device, wherein the first frame is used to instruct the second terminal device to broadcast the second broadcast frame (Lo, [0038]-[0039]; the processor generates a measurement request message and transmits the measurement request message to the user equipments).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Waung to include the above recited limitations as taught by Lo in order to establish a WLAN connection with a mobile hotspot (Lo, [0008]).
Waung in view of Lo further in view of Kiukkonen does not expressly teach the measurement request message can be broadcasted.
However, Patel teaches the measurement request message can be broadcasted (Patel, [0087]; user equipment broadcast availability of the network hotspot to devices within broadcast range of the user equipment).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Waung in view of Lo further in view of Kiukkonen to include the above recited limitations as taught by Patel in order to enable users in a closed environment to share data (Patel, [0086]).

Claims 45-52 are rejected under 35 U.S.C. 103 as being unpatentable over Waung in view of Lo further in view of Kiukkonen as applied to claims 1 and 14 above, and further in view of Gulliksson et al. (US 2016/0286588 A1), hereafter referred Gulliksson.

Regarding claims 45 and 49, Waung in view of Lo further in view of Kiukkonen teaches the terminal device according to claim 14 and the method according to claim 1 above.  Waung in view of Lo further in view of Kiukkonen does not expressly teach wherein the first terminal device further comprises a display unit, and before sending the WLAN hotspot connection information to the second terminal device, the first terminal device is further caused to perform:
displaying a first notification by using a display screen, wherein the first notification comprises a first option.
However, Gulliksson teaches wherein the first terminal device further comprises a display unit (Gulliksson, Fig. 2, [0030]; electronic display), and before sending the WLAN hotspot connection information to the second terminal device, the first terminal device is further caused to perform:
displaying a first notification by using a display screen, wherein the first notification comprises a first option (Gulliksson, [0002]-[0003]; one existing Bluetooth configuration process for tethering two devices include enable Bluetooth on both devices, where both devices are mobile devices like a cellular telephone, and send a pairing request from the second device to the first device, where it is well known that cellular telephones comprise a touch screen that allows the user to change settings including Bluetooth connectivity using the touch screen which represents a graphical user interface).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Waung in view of Lo further in view of Kiukkonen to include the above recited limitations as taught by Gulliksson in order to allow two devices to share an Internet connection without having to select a specific configuration (Gulliksson, [0001]).

Regarding claims 46 and 50, Waung in view of Lo in view of Kiukkonen further in view of Gulliksson teaches the terminal device according to claim 45 and the method according to claim 49 above.  Waung does not expressly teach wherein before sending the WLAN hotspot connection information to the second terminal device, the first terminal device is further caused to perform:
sending a request message to the second terminal device, wherein the request message is used to request that the first terminal device be used as the WLAN hotspot of the second terminal device; and
receiving indication information from the second terminal device, wherein the indication information is used to indicate that the second terminal device confirms using the first terminal device as the WLAN hotspot.
However, Lo teaches wherein before sending the WLAN hotspot connection information to the second terminal device, the first terminal device is further caused to perform:
sending a request message to the second terminal device, wherein the request message is used to request that the first terminal device be used as the WLAN hotspot of the second terminal device (Lo, [0039]; the surrounding mobile hotspot equipments can receive the probe request signal that was broadcasted and in response send a probe response signal that contains a service set identifier (SSID) so that the user equipment can obtain the identities of the surrounding hotspots); and
receiving indication information from the second terminal device, wherein the indication information is used to indicate that the second terminal device confirms using the first terminal device as the WLAN hotspot (Lo, [0039]; the surrounding mobile hotspot equipments can receive the probe request signal that was broadcasted and in response send a probe response signal that contains a service set identifier (SSID) so that the user equipment can obtain the identities of the surrounding hotspots).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Waung to include the above recited limitations as taught by Lo in order to establish a WLAN connection with a mobile hotspot (Lo, [0008]).

Regarding claims 47 and 51, Waung in view of Lo in view of Kiukkonen further in view of Gulliksson teaches the terminal device according to claim 46 and the method according to claim 50 above.  Waung in view of Lo further in view of Kiukkonen does not expressly teach wherein before the receiving the indication information from the second terminal device, the first terminal device is further caused to perform:
causing the second terminal device to display a second notification by using a display screen based on the request message to facilitate the indication information being sent by the second terminal device based on an interaction with the second notification indicative of an acceptance to connect to the Internet by way of the WLAN hotspot of the first terminal device.
However, Gulliksson teaches wherein before the receiving the indication information from the second terminal device, the first terminal device is further caused to perform:
causing the second terminal device to display a second notification by using a display screen based on the request message to facilitate the indication information being sent by the second terminal device based on an interaction with the second notification indicative of an acceptance to connect to the Internet by way of the WLAN hotspot of the first terminal device (Gulliksson, [0002]-[0003]; one existing Bluetooth configuration process for tethering two devices include enable Bluetooth on both devices, where both devices are mobile devices like a cellular telephone, and send a pairing request from the second device to the first device, where it is well known that cellular telephones comprise a touch screen that allows the user to change settings including Bluetooth connectivity using the touch screen which represents a graphical user interface).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Waung in view of Lo further in view of Kiukkonen to include the above recited limitations as taught by Gulliksson in order to allow two devices to share an Internet connection without having to select a specific configuration (Gulliksson, [0001]).

Regarding claims 48 and 52, Waung in view of Lo in view of Kiukkonen further in view of Gulliksson teaches the terminal device according to claim 45 and the method according to claim 49 above.  While Lo teaches sending the WLAN hotspot connection information, Waung in view of Lo does not expressly teach wherein the sending the WLAN hotspot connection information for using the first terminal device as a hotspot comprises:
sending the WLAN hotspot connection information by way of the BLE channel.
However, Kiukkonen teaches wherein the sending the WLAN hotspot connection information for using the first terminal device as a hotspot comprises:
sending the WLAN hotspot connection information by way of the BLE channel (Kiukkonen, [0205]; the user’s other wireless device B may obtain the remaining portion of the parts directly from the user’s mobile hotspot device A via a short range communications link, such as Bluetooth Low Energy).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Waung in view of Lo to include the above recited limitations as taught by Kiukkonen in order to set up a WLAN tethering connection (Kiukkonen, [0201]).
Waung in view of Lo further in view of Kiukkonen does not expressly teach receiving a second operation on the first option.
However, Gulliksson teaches receiving a second operation on the first option (Gulliksson, [0032]-[0035]; the first device sends tethering setup information to the second device for tethering via the best option).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Waung in view of Lo further in view of Kiukkonen to include the above recited limitations as taught by Gulliksson in order to allow two devices to share an Internet connection without having to select a specific configuration (Gulliksson, [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/KENNY S LIN/Primary Examiner, Art Unit 2416